Citation Nr: 0604542	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 12, 1998, 
for the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 until 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, 
North Carolina that granted the veteran's claim for a TDIU, 
and assigned an effective date from March 12, 1998.  

The veteran and his wife testified during a personal hearing 
at the RO in November 2000.  In October 2001, the appellant, 
sitting at the RO, testified by video conference, before the 
undersigned sitting at Board's central office in Washington, 
DC.  In a January 2002 decision, the Board denied the 
veteran's claim for an effective date earlier than March 12, 
1998 for the assignment of a total rating based on 
unemployability.

The veteran appealed the Board's January 2002 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, in January 2003, a Joint Motion for Remand was 
filed by the appellant and the VA General Counsel, averring 
that remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In an Order of April 2003, 
the CAVC vacated the Board's decision and remanded the 
matter, pursuant to the joint motion.  The VCAA substantially 
amended existing law regarding the requirement of a well-
grounded claim and the notice and assistance to be afforded 
claimants for veteran's benefits.  A copy of the CAVC's Order 
in this matter has been placed in the claims file.

In November 2003, the Board remanded the veteran's claim to 
the RO for further development.  In a February 2005 decision, 
the Board denied the veteran's claim for an effective date 
earlier than March 12, 1998, for the award of a TDIU.

The veteran appealed the Board's February 2005 decision to 
the CAVC.  In that litigation, in September 2005, a Joint 
Motion for Remand was filed by the appellant and the VA 
General Counsel, averring that remand was required to enable 
the Board to properly apply the provisions of 38 U.S.C.A. 
§ 5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.105(b), 
3.400(o)(2) (2005) to the veteran's claim.  In an Order of 
September 2005, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the joint motion.  A copy of 
the CAVC's Order in this matter has been placed in the claims 
file.


FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO, in pertinent 
part, granted the veteran's claim for a TDIU, and assigned an 
effective date from March 12, 1998.

2. On January 25, 2006, prior to the promulgation of a 
decision in the appeal, the Board received signed 
notification from the appellant, that was dated January 11, 
2006, indicating that he wished to cancel his pending appeal 
regarding his claim on appeal, and requesting that his claims 
file be returned to the RO.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to an effective date earlier than 
March 12, 1998 for the assignment of a total rating based 
upon individual unemployability due to service-connected 
disabilities, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

Following the June 1999 rating decision, in September 2001, 
the RO certified the issue of entitlement to an effective 
date earlier than March 12, 1998 for the award of a TDIU to 
the Board.  In a January 2002 decision, the Board denied the 
veteran's claim.  He appealed the Board's determination to 
the CAVC that vacated the Board's decision and remanded the 
claim to the Board in April 2003.  Following additional 
development, in February 2005, the Board again denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the CAVC and, in September 2005, the CAVC vacated the 
Board's decision and remanded the veteran's claim to the 
Board.  However, in a signed statement from the veteran, 
dated January 11, 2006, and received at the Board on January 
25, 2006, the veteran said he wished to "cancel [his] 
appeal, which is currently at BVA and have [his] file 
transferred back" to the RO.  In an accompanying January 11, 
2006 memorandum to the Board, the veteran's accredited 
service representative noted the veteran's request to cancel 
his appeal.

The veteran's statement constitutes a written withdrawal of 
the substantive appeal with regard to the matter of 
entitlement to an effective date earlier than March 12, 1998 
for the award of a TDIU.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue, and it must therefore be dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005).



ORDER

The appeal as to the issue of entitlement to an effective 
date earlier than March 12 1998 for the assignment of a total 
rating based upon individual unemployability due to service-
connected disabilities, is dismissed.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


